CLD-325                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2169
                                       ___________

                                   KENNETH WHITE,
                                             Appellant

                                             v.

                      U.S. BANK, Ex. Off.; RICHARD K. DAVIS

                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                               (D.N.J. No. 1-16-cv-05879)
                       District Judge: Honorable Renee M. Bumb
                      ____________________________________


         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
           or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 3, 2017

              Before: SHWARTZ, RENDELL and FISHER, Circuit Judges


                             (Opinion filed: August 10, 2017)

                                        _________

                                        OPINION*
                                        _________
PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Kenneth White appeals pro se from the District Court’s award of summary

judgment. We will summarily affirm.

                                             I.

       In 2016, White initiated this action in New Jersey state court against U.S. Bank

and one of its officers (Richard Davis), alleging that they violated his rights “under the

Constitutions of New Jersey, Minnesota, and the United States to be secure in his person,

houses, papers, and effects” by confiscating more than $200,000 from his business

banking accounts in August 2009.1 Defendants removed the action to the District Court,2

and several months later moved for summary judgment. The District Court granted this

motion, treating White’s claim as “one of conversion under both New Jersey and

Minnesota Law,” and concluding that it was time barred by applicable six-year statutes of

limitations. This timely appeal ensued.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s award of summary judgment. Giles v. Kearney, 571 F.3d 318, 322 (3d

Cir. 2009). We may summarily affirm the District Court where “it clearly appears that




1
  These funds turned out to be the proceeds of fraudulent tax returns, and U.S. Bank
eventually returned them to the IRS.
2
  When White filed this action, he was incarcerated in New Jersey, serving a lengthy
federal sentence for fraud-related charges. The District Court determined him to be a
resident of Ohio, his pre-incarceration domicile. U.S. Bank and Davis claimed to be
residents of Minnesota.
                                              2
no substantial question is presented or that subsequent precedent or a change in

circumstances warrants such action.” 3d Cir. I.O.P. 10.6 (2015).

         We detect no error in the District Court’s treatment of White’s claim as “one of

conversion,” and agree that it is time-barred by the six-year statutes of limitations that

govern such claims in both New Jersey and Minnesota. See N.J. Stat. 2A:14-1; Minn.

Stat. § 541.05(4). White alleged that Defendants “confiscated” his funds in August 2009,

but did not file this action until July 2016, nearly seven years later.3 And he did not

suggest—either in the District Court or this Court—that the statute should have been

tolled for any reason. Indeed, the District Court acknowledged that he could “seek to

present evidence [of] tolling” in a Federal Rule of Civil Procedure 60(b) motion, but he

declined to do so. Accordingly, we will summarily affirm the judgment of the District

Court.




3
  Although White appeared to assert constitutional claims, these claims would also be
time-barred (state-action problems aside). See Heyert v. Taddese, 70 A.3d 680, 708 (N.J.
Super. Ct. App. Div. 2013) (two-year statute of limitations for § 1983 claims); Zweber v.
Credit River Twp., 882 N.W.2d 605, 608 n.1 (Minn. 2016) (six-year statute of limitations
for § 1983 claims).
                                              3